On the 5th day of February, 1910, appellant was convicted in the county court of Harmon county for violating the prohibitory liquor law and his punishment was assessed at a fine of $50 and 30 days imprisonment in the county jail. Under the law appellant had 30 days from the date of judgment in which to prepare and serve his case-made, but appellant did not serve his case-made until the 16th day of March, 1910. The case-made was therefore filed too late and must be stricken from the record. We must therefore consider the case upon the transcript of the record alone. The appeal was filed in this court on the 31st day of March, 1910, since which time no brief has been filed in behalf of appellant. We find no fundamental error in the record. We must therefore affirm the conviction. See Price v. State,5 Okla. Cr. 147. The judgment is therefore in all things affirmed, with directions to the trial court to proceed with the execution of its judgment.